                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                            4:20CR3110

      vs.
                                                             ORDER
JONATHAN H. GOUTY, and BRANDON
LEE BARKER,

                   Defendants.


      Defendant Barker has moved to continue the pretrial motion deadline,
(Filing Nos. 30 and 31), because Defendant needs to consider and decide
whether to enter a guilty plea before deciding whether to file pretrial motions. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant Barker’s motion to continue, (Filing Nos. 30 and 31), is
            granted.

      2)    Pretrial motions and briefs shall be filed on or before July 23, 2021.

      3)    As to both defendants, trial of this case is set to commence before
            the Honorable John M. Gerrard, Chief United States District Judge,
            in Courtroom 1, United States Courthouse, Lincoln, Nebraska, at
            9:00 a.m. on August 23, 2021, or as soon thereafter as the case
            may be called, for a duration of five (5) trial days. Jury selection will
            be held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendants in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between May 21, 2021
            and July 23, 2021 shall be deemed excludable time in any
     computation of time under the requirements of the Speedy Trial Act,
     because although counsel have been duly diligent, additional time is
     needed to adequately prepare this case for trial and failing to grant
     additional time might result in a miscarriage of justice. 18 U.S.C. §
     3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
     provided under this court’s local rules will be deemed a waiver of any
     right to later claim the time should not have been excluded under the
     Speedy Trial Act.

May 25, 2021.

                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge
